EXHIBIT 10.18

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 6, 2010 (“Effective Date”) by and between OSI Systems, Inc., a
California corporation (the “Company”), and Deepak Chopra (“Executive”). This
Agreement is intended to amend, supersede and replace the prior Amended and
Restated Employment Agreement originally entered into effective July 18, 2005,
as amended effective July 1, 2008.

1. ENGAGEMENT AND DUTIES.

1.1 Commencing upon the Effective Date, and upon the terms and subject to the
conditions set forth in this Agreement, the Company hereby engages and employs
Executive with the title and designation of President and Chief Executive
Officer of the Company. Executive shall report to the Board of Directors of the
Company and perform the services and duties customarily incident to such office.

1.2 Executive agrees to devote his primary business time, energies, skills,
efforts and attention to his duties hereunder and will not, without the prior
consent of the Company, which consent will not be unreasonably withheld, render
any material services to any other business concern. Reasonable bases for the
Company to withhold consent include, without limitation, unreasonable
interference with, or other incompatibility with, Executive’s duties to the
Company, so long as such bases are stated in writing by the Company.

1.3 Except for routine travel incident to the business of the Company or the
performance of his duties, Executive shall perform services hereunder primarily
at the Company’s offices in Hawthorne, California, or at such other place as
Executive and the Company may from time to time agree.

2. TERM. This Agreement shall have a three (3) year term which shall commence as
of the Effective Date and shall automatically renew on each anniversary of the
Effective Date for a new three (3) year term until sooner terminated pursuant to
Section 4 of this Agreement (“Term”). For purposes of this Agreement, the term
“Completion Date” shall be defined as the final date of the Term which shall be
the effective date of the Executive’s termination of employment pursuant to
Section 4.

3. COMPENSATION.

3.1 Base Salary. The Base Salary shall be payable at such times and in such
manner as the Company customarily pays other similarly situated executives but
in no event less frequently than twice per month. Executive’s Base Salary shall
be reviewed annually, and shall be subject to upward adjustment on the basis of
such review but shall not in any event be reduced.

3.2 Equity Participation.

3.2.1 To the extent that the Company or its affiliates maintain one or more
equity participation plans, Executive shall be eligible to participate in such
plans; provided, however, that Executive’s participation in such equity
participation plans, and the extent of any such participation, shall be at the
Company’s sole discretion.

3.2.2 Notwithstanding anything to the contrary contained herein, all stock
options and equity awards granted to Executive by the Company shall become fully
vested and nonforfeitable upon a Change in Control (as defined herein).



--------------------------------------------------------------------------------

3.3 Bonuses. Executive shall participate in the Company’s bonus pool and
Executive’s bonus (if any) shall be determined and paid on the same or similar
basis as the bonuses of other similarly-situated executives. Each bonus payment
shall be made no later than September 30 of the calendar year that contains the
last day of the fiscal year or performance year to which the bonus payment is
attributable.

3.4 Benefits. Executive shall be entitled to participate in and receive benefits
under any plan of the Company made available from time to time to any other
similarly situated executive, provided he is otherwise eligible to participate.
Such benefits may include, without limitation, life insurance, disability
insurance, medical/dental/vision insurance, and retirement benefits, including
participation in the Company’s deferred compensation plan. Furthermore, as soon
as administratively practicable, Executive shall be transferred a fifty percent
(50%) ownership interest in the term key man life insurance policy currently
held by Company on Executive’s. Executive shall pay all premiums hereafter due
on such policy. Notwithstanding the foregoing, while Executive continues in the
employment of the Company, Company shall bonus Executive the amount necessary to
pay all premiums due on all other policies previously transferred to him by the
Company.

3.5 Business Expenses/Automobile. Company shall advance to or reimburse
Executive for all reasonable, ordinary and necessary business expenses incurred
by Executive as a result of Executive’s services hereunder, in accordance with
Company policy as established from time to time. Company shall make available to
Executive an automobile befitting his duties and title as Chief Executive
Officer, subject to compliance with the Company policy regarding the provision
of allowances and in-kind benefits referenced in Section 8.12.2.

3.6 Vacation and PTO. Executive shall be entitled to vacation and paid time off
in accordance with the Company’s policy applying to other similarly-situated
executives, but in no event less than four (4) weeks vacation and one week paid
time off in each year during the Term.

3.7 Relocation Package. In the event of relocation, during the Term, of
Executive’s principal office location more than 25 miles from its location as of
the Effective Date, and, as a result thereof, Executive relocates his principal
residence, the Company shall offer Executive a reasonable relocation package.

4. TERMINATION OF EMPLOYMENT.

4.1 By the Company For Cause. The Company may terminate Executive’s employment
under this Agreement “for cause” at any time upon notice to Executive. “Cause”
is defined as: (a) Executive’s admission or conviction of, or entering of a plea
of nolo contendere as to, any felony; (b) Executive’s failure to substantially
perform his duties, which failure cannot be cured or is not cured within ten
(10) business days after written notice from the Company, as long as Executive
is not prevented from performing or curing by actions outside his control; or
(c) Executive’s material breach of any provision of this Agreement, which breach
cannot be cured or is not cured within thirty (30) business days after written
notice from the Company, as long as Executive is not prevented from performing
or curing by actions outside his control.

4.2 By the Company Other Than For Cause. The Company may terminate this
Agreement at any time other than for cause, for the following reasons under the
following terms:

4.2.1 Death. In the event of Executive’s death, this Agreement shall
automatically terminate and all rights of Executive and his heirs, executors and
administrators to

 

2



--------------------------------------------------------------------------------

compensation and other benefits under this Agreement shall cease; provided,
however, that Executive’s participation in the Company’s employee benefit plans
or programs shall cease in accordance with the terms of such plans or programs
as then in effect.

4.2.2 Disability. The Company may, at its option, terminate this Agreement upon
written notice to Executive if Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of his
position required of him hereunder for an aggregate period of 180 days within
any twelve-month period. Upon such termination, all obligations of the Company
hereunder shall cease; provided, however, that Executive’s participation in the
Company’s employee benefit plans or programs shall cease in accordance with the
terms of such plans or programs as then in effect.

4.2.3 Without Cause. The Company may terminate Executive’s employment without
cause upon twelve (12) months written notice (“Notice Period”) to Executive. The
Company may elect whether or not Executive shall perform duties under this
Agreement during all or a portion of the Notice Period but shall be required to
pay Executive all wages and other compensation as provided for in Section 3
until the end of the Notice Period (“Notice Period Compensation”).

4.3 Termination By Executive. Executive may terminate this Agreement at any time
upon twelve (12) months written notice to the Company, or upon three (3) months
written notice if such termination is for Good Reason as defined below. The
Company may elect whether or not Executive shall perform duties under this
Agreement during all or a portion of the Executive Notice Period but shall be
required to pay Executive all wages and other compensation as provided for in
Section 3 until the end of the Executive Notice Period.

4.3.1 Good Reason. Executive may terminate this Agreement for “Good Reason,”
which shall mean the occurrence of any of the following events unless the
Executive specifically agrees in writing that such event is not Good Reason
provided that (x) Executive terminates this Agreement within twelve (12) months
following the initial existence of one or more of the following events that
occur without Executive’s consent and (y) Executive provides written notice to
the Company of the existence of one or more of the following events within 90
days of the initial existence of such event or events and the Company fails to
remedy such event or events within thirty (30) days of receiving such notice:

(a) Substantial Reduction in Duties. Any substantial reduction in duties whereby
Executive’s job responsibilities are markedly and significantly reduced in
scope, complexity, and/or importance to overall Company operations;

(b) Relocation. Following a Change in Control, the relocation of Executive’s
principal office location more than twenty-five (25) miles from its location as
of the Effective Date;

(c) Reduction in Salary. Executive’s Base Salary is reduced from any prior year;

(d) Material Breach. Any material breach of the Agreement by the Company that is
not cured within thirty (30) business days after written notice from Executive;

(e) Change in Title. Any change in Executive’s titles such that Executive no
longer holds the titles (and duties and privileges commensurate with such
titles) set forth in Section 1.1 and instead is given a title with duties and
privileges of less importance and stature;

 

3



--------------------------------------------------------------------------------

(f) Change in Reporting Relationship. Any change in the reporting relationship,
such that Executive no longer reports directly to the Company’s Board of
Directors; and

(g) Change in Role. In the event that, for whatever reason, the Company is no
longer the parent entity in its organizational framework, and that Executive is
no longer the President and Chief Executive Officer of the parent entity.

4.4 Payments Upon Termination. Upon expiration or termination of this Agreement
for any reason by either party as described in this Section 4, Executive shall
be entitled to receive payment of (a) any unpaid Base Salary through the
Completion Date payable on such date; (b) any unused vacation and paid time off
accrued through the Completion Date payable on such date; and (c) applicable
employee benefits to which Executive is entitled upon the cessation of
employment with the Company, in accordance with the terms of the plans or
programs of the Company then in effect (a-c referred to together herein as
“Accrued Benefits”). In addition to the Accrued Benefits, and subject to
Executive’s execution of a customary and reasonable release of liabilities in
favor of the Company, the following shall apply:

4.4.1 Involuntary Termination. In the event of termination of Executive’s
employment by the Company without cause pursuant to Section 4.2.3 or by
Executive for Good Reason pursuant to Section 4.3.1, then, subject to the
provisions of Section 4.4.2 below, in addition to the Accrued Benefits described
in Section 4.4, Executive shall be entitled to a lump sum severance payment on
the Completion Date, equal to three (3) times the average of Executive’s highest
two (2) years out of the prior (5) years of total annual compensation, including
the following: (a) Base Salary, (b) bonuses and incentive compensation, (c) the
fair value of any stock, options or other equity grants whether or not vested,
and (d) the annualized value of all benefits and perquisites, including without
limitation those provided under Sections 3.4 and 3.5 (the “Severance Payment”).
The Executive shall also receive acceleration of vesting of all outstanding
stock options and equity grants from the Company to Executive, and an extension
of time to exercise such stock options such that Executive’s right to exercise
such stock options shall continue until the first anniversary of the Completion
Date, but in no event later than the Expiration Date of the options, as defined
under the stock option agreement covering such options.

4.4.2 Change in Control. Within ninety (90) days prior to, or twelve (12) months
after, a Change of Control, if there is either (A) a termination of this
Agreement by the Company without cause pursuant to Section 4.2.3, or (B) a
termination of this Agreement by Executive for Good Reason pursuant to
Section 4.3.1, then the Severance Payment shall be subject to mitigation as
provided in Treasury Regulations Section 1.280G-1 Q&A 42(c)(5), or, in lieu of
the Severance Payment provided under Section 4.4.1, the Executive, in his
complete and sole discretion, may elect to receive an alternative severance
payment (the “Alternative Payment”), not subject to mitigation, payable at the
same time the Severance Payment would otherwise have been paid. Executive must
give written notice to Company of such election: (i) within fifteen (15) days
prior to the end of the Executive Notice Period after resignation with Good
Reason; or (ii) within fifteen (15) days prior to the end of the Notice Period
after termination by Company without cause (each, an “Alternative Payment
Notice”). For purposes of this Agreement, the “Alternative Payment” shall be a
lump sum payment made by Company to Executive in immediately available funds in
an amount equal to the product of 2.99 (or, if Code Section 280G(b)(2)(A)(ii) is
amended providing for a safe harbor multiple other than 3, then the multiple as
amended, less 0.01) multiplied by Executive’s “base amount” (as defined in Code
Section 280G(b)(3)); provided, however, that the amount of the Alternative
Payment shall be reduced by the value of acceleration (as determined under Code
Section 280G and the

 

4



--------------------------------------------------------------------------------

regulations thereunder) of any equity, stock options or deferred compensation
accelerated by reason of termination to the extent required to be included in
the Executive’s “base amount” pursuant to Code Section 280G. The value (as
determined under Code Section 280G and the regulations thereunder) of
acceleration of vesting of equity, stock options or deferred compensation shall
be taken into account to the minimum extent necessary so as not to violate
Treasury Regulations Section 1.280G-1 Q&A 42(c).

4.4.3 Definition of Change in Control. “Change in Control” means the occurrence
of any of the following events during the Term of the Agreement: (i) any sale,
lease, license, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all of the business and/or assets
of the Company; (ii) a merger or consolidation of the Company and the Company is
not the surviving entity; (iii) a reorganization or liquidation of the Company;
(iv) a merger, consolidation, tender offer or any other transaction involving
the Company if the equity holders of the Company immediately before such merger,
consolidation, tender offer or other transaction do not own, directly or
indirectly, immediately following such merger, consolidation, tender offer or
other transaction, more than fifty percent (50%) of the combined voting power of
the outstanding voting securities of the entity resulting from such merger,
consolidation, tender offer or other transaction; (v) a change in the
composition of the Company’s Board as a result of which fewer than a majority of
the directors are Incumbent Directors; or (vi) the consummation of any other
transaction involving a significant issuance of the Company’s securities, or
other material event, that the Company’s Board determines to be a Change in
Control. The term “Incumbent Directors” shall mean directors who either: (A) are
directors of the Company as of the Effective Date hereof; or (B) are nominated
for election to the Board of the Company with the affirmative votes of at least
a majority of the directors of the Company who are Incumbent Directors
(“Approved Successors”) described in (A) above at the time of such nomination;
or (C) are nominated for election to the Board of the Company with the
affirmative votes of at least a majority of the directors of the Company who are
Incumbent Directors or their Approved Successors. Notwithstanding the foregoing,
“Incumbent Directors” shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company.

4.4.4 Timing of Payments. Subject to Section 8.12, payments upon termination
under this Section 4.4 shall be made in a single lump-sum cash payment, less
appropriate deductions and withholding, on the Completion Date or the
Executive’s “separation from service” within the meaning of Section 409A (as
such term is defined in Section 8.12) if such separation from service occurs
after the Completion Date. The Company’s liability for wages and benefits upon
termination of this Agreement is limited to the obligations set forth herein.

5. PROTECTION OF CONFIDENTIAL INFORMATION; NON-SOLICIT.

5.1 Executive acknowledges that his work for the Company will bring him into
close contact with many confidential affairs of the Company not readily
available to the public, and hereby agrees that he will not at any time (both
during the Term and thereafter) disclose to any person, including any legal
entity (except the Company and its Affiliates), any Confidential Information,
and will only use Confidential Information for the Company’s benefit; provided,
however, that Executive may use and disclose Confidential Information to the
extent necessary to assert any right or defend against any claim arising under
this Agreement or pertaining to Confidential Information or its use, to the
extent necessary to comply with any applicable statute, constitution, treaty,
rule, regulation, ordinance or order, or if Executive receives a request to
disclose all or any part of the information contained in the Confidential
Information

 

5



--------------------------------------------------------------------------------

under the terms of a subpoena, order, civil investigative demand or similar
process issued by a court of competent jurisdiction or by a governmental body or
agency after giving prior notice to the Company. “Confidential Information”
includes but is not limited to information or documents Executive has access to
during the Term which relate to the Company’s operations, marketing, sales, or
product development including, without limitation, records that are identified
as, or that can reasonably be characterized as, confidential; employee names,
duties and contact information; customer identities and lists, customer
contacts, information about customer requirements and preferences; forecasts,
budgets, and other financial information; plans, strategic, tactical or
otherwise; data, computer programs, manuals, formulae, specifications,
processes, methods, intangible rights and other similar items; provided that
“Confidential Information” does not include information that at the time of
disclosure has previously been made generally available to the public by any
authorized action of the Company or is otherwise available to the public.
“Affiliate” is a person or entity that directly, or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, the Company.

5.2 Upon termination of this Agreement for any reason, Executive shall return to
the Company all Confidential Information in his possession, custody or control.

5.3 Executive agrees that he will not, during the Term and for a period of two
(2) years thereafter, solicit, directly or indirectly, any individual who was an
executive, supervisor or manager of the Company as of the Completion Date, or
within ninety (90) days prior to the Completion Date, to terminate his/her
employment with the Company. Nothing herein shall prevent Executive from, at
some point in the future, working for an entity which may also employ former
employees of the Company.

6. GRANT OF RIGHTS.

6.1 Executive hereby grants, transfers, conveys and assigns to the Company, its
successors and assigns, all right, title, and interest in and to all work,
materials and intellectual property of any and all forms constituting or
otherwise relating to his performance of his duties hereunder, including the
copyright, patent, trade secret rights, and all other right, title, and interest
therein, and consisting of all source code, object code, documentation, flow
charts, design documents, and record and file layouts relating thereto, and all
trademarks, service marks, logos and trade dress associated therewith, and any
discovery, concept or idea, whether or not patentable, made during such
performance including, but not limited to, processes, methods, formulae and
techniques, improvements thereof and know-how relating thereto (collectively,
the “Property”). This exclusive conveyance shall include, but is not limited to,
all rights to publish, reproduce, transmit, adapt, prepare derivative works,
sell, or otherwise make use of the Property (including all subsequent additions,
revisions, supplements to, and versions of the Property and derivatives,
regardless of nature) throughout the world, in any form or medium and in any
language, and to license or otherwise transfer to others the rights commensurate
herewith in connection with the Property, to file copyright and patent
applications in the United States and throughout the world for the Property in
the name of the Company, its successors and assigns. Executive hereby agrees
that the Company, it successors and assigns may act as attorney-in-fact to
execute any document that the Company, its successors or assigns deem necessary
to record this grant with the United States Copyright Office, the United States
Patent and Trademark Office, or elsewhere. If requested, Executive agrees to
execute any and all copyright, patent, or trade secret assignments,
certificates, applications or documents requested by the Company, its successors
and assigns related to the Property. Executive’s grant of rights in this
Agreement is irrevocable and without right of rescission by Executive.

 

6



--------------------------------------------------------------------------------

6.2 In furtherance of, and not in contravention, limitation and/or in place of,
the provisions of Section 6.1 above, Company hereby notifies Executive of
California Labor Code Section 2870, which provides:

6.2.1 “(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer.

6.2.2 (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

6.3 Executive acknowledges that he has been notified by the Company of this law,
and understands that this Agreement does not apply to Property which is
otherwise fully protected under the provisions of said Labor Code Section 2870.
Therefore, Executive agrees to promptly disclose in writing to the Company all
Property, whether or not Executive personally considers it patentable, which
Executive alone, or with others, conceives or makes during his employment with
Company or as is otherwise required and set forth under this Section 6.2.
Company shall hold said information in strict confidence to determine the
applicability of California Labor Code Section 2870 to said Property and, to the
extent said Section 2870 does not apply, Executive hereby assigns and agrees to
assign all his right, title and interest in and to the Property which relates to
business of the Company and Executive agrees not to disclose any of such
Property to others without the prior written express consent of Company.
Executive agrees to notify Company in writing prior to making any disclosure or
performing any work during the term of his employment with Company which may
conflict with any proprietary rights or technical know-how claimed by Executive
as his property. In the event Executive fails to give Company notice of such
conflict, Executive agrees that Executive shall have no further right or claim
with respect to any such conflicting proprietary rights or technical know-how.

7. EQUITABLE REMEDIES. The parties hereto intend that the covenants contained in
Sections 5 and 6 shall be enforced to the fullest extent permissible under the
laws of the State of California. Executive acknowledges and agrees that his
breach of any provision of Sections 5 and 6 will result in irreparable harm and
injury to the Company, and further acknowledges and agrees that in the event of
any such breach it would be extremely difficult to fix or assess actual damages
resulting therefrom. In addition to any other remedy that may be available to
the Company at law or in equity, the Company shall be entitled, from any court
of competent jurisdiction, to a decree of specific performance and to a
temporary and permanent injunction enjoining and restricting the breach, or a
threatened breach, by Executive of any such provision of this Agreement.

8. MISCELLANEOUS.

8.1 Entire Agreement. This Agreement and the plans and policies referenced
herein constitute the entire agreement between the parties pertaining to the
subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject

 

7



--------------------------------------------------------------------------------

matter hereof. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by all the parties. The rule that a
contract is construed against the party drafting the contract is hereby waived,
and shall have no applicability in construing this Agreement or the terms
hereof.

8.2 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

8.3 Successors and Assigns. Except as provided herein, this Agreement shall be
binding on, and shall inure to the benefit of, the parties to it and their
respective heirs, legal representatives, and permitted successors and assigns.

8.4 Notices. All notices required under this Agreement shall be given in writing
and shall be served in person, by express mail, by certified mail, by overnight
delivery, or by facsimile. Delivery shall be deemed conclusively made (i) at the
time of service, if personally served, (ii) five days after deposit in the
United States mail, properly addressed and postage prepaid, if delivered by
express mail or certified mail, (iii) upon confirmation of delivery by the
private overnight deliverer, if served by overnight delivery, and (iv) at the
time of electronic transmission (as confirmed in writing), provided a copy is
mailed within 24 hours after such transmission. Notices to the Company shall be
delivered to the Company’s then-current principal offices, to the attention of
the Chief Executive Officer. Notices to the Executive shall be delivered to the
address (or facsimile number, if any) provided to the Company by the Executive
as his principal residence, or such other address or facsimile number as
Executive may designate by written notice.

8.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California.

8.6 Venue. The parties hereto agree that all actions or proceedings arising
directly or indirectly from this Agreement shall be arbitrated or litigated by
arbitrators or in courts having a situs within Los Angeles, California and
hereby consent to the jurisdiction of any local, state or federal court in which
such an action is commenced that is located in Los Angeles, California, agree
not to disturb such choice of forum, waive the personal service of any and all
process upon them, and consent that all such service of process may be made by
certified or registered mail, return receipt requested, addressed to the
respective parties at the address set forth herein.

8.7 Severability. If any provision of this Agreement, as applied to any party or
to any circumstance, shall be found by a court or arbitrator of competent
jurisdiction to be void, invalid or unenforceable, the same shall in no way
affect any other provision of this Agreement, the application of any such
provision in any other circumstance, or the validity or enforceability of this
Agreement, and any provision which is found to be void, invalid or unenforceable
shall be curtailed and limited only to the extent necessary to bring such
provision within the requirements of the law.

8.8 Headings. Titles or captions contained herein are inserted as a matter of
convenience and for reference, and in no way, define, limit, extend or describe
the scope of this Agreement or any provision thereof. No provision in this
Agreement is to be interpreted for or against either party because that party or
its legal representative drafted such provision.

 

8



--------------------------------------------------------------------------------

8.9 Further Assurances. Each party agrees to execute and acknowledge such other
instruments as may be reasonably necessary to effect the transactions
contemplated herein.

8.10 Remedies Cumulative. All remedies shall be cumulative and pursuit of any
one shall not waive any other.

8.11 Waiver. No waiver by any party at any time of any breach by any other party
of, or compliance with, any condition or provision of the Agreement to be
performed by any other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.

8.12 Application of Section 409A. To the extent applicable, it is intended that
this Agreement comply with the provisions of Section 409A of the Internal
Revenue Code and the guidance promulgated thereunder (“Section 409A”). This
Agreement shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A shall
have no force and effect until amended by the parties to comply with
Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A).

8.12.1 Consistent with this intent and notwithstanding anything to the contrary
in this Agreement, if Executive is a “specified employee” (as defined under
Section 409A and determined pursuant to procedures adopted by the Company) as of
the date of Executive’s “separation from service” (within the meaning of
Section 409A) and any payment or portion thereof that otherwise would become
payable to Executive pursuant to Section 4 of this Agreement during the first
six months following Executive’s separation from service is determined by the
Company to constitute a “deferral of compensation” under Section 409A not
qualifying for exemption as a “short term payment” or “involuntary severance,”
then, to the extent required by Code Section 409A, such payment or portion
thereof shall be delayed and paid (a) to the Executive by the Company in cash
and in full as soon as practicable after the first day of the seventh month
following such separation from service or (b) if Executive dies before such
payment or portion of thereof has been paid, such unpaid amounts shall be paid
as soon as practicable following Executive’s death to the personal
representative of Executive’s estate. Thereafter, any remaining payments shall
resume in accordance with this Agreement. Within five (5) days of Executive’s
request, the Company shall provide Executive with a written detailed explanation
of the Company’s analysis supporting its determination that Executive
constitutes a “specified employee” (as defined under Section 409A) and that any
payment is covered by Section 409A. All benefit plans, programs and policies
sponsored by the Company are intended to comply with all requirements of Code
Section 409A or to be structured so as to be exempt from the application of Code
Section 409A.

8.12.2 All expense reimbursements or in-kind benefits provided under this
Agreement to the extent required under Code Section 409A shall be subject to the
following Company policy: (i) the amount of expenses eligible for reimbursement,
allowances or in-kind benefits provided during one calendar year may not affect
the benefits provided during any other year; (ii) reimbursements shall be paid
no later than the end of the calendar year following the year in which the
Executive incurs such expenses, and the Executive shall take all actions
necessary to claim all such reimbursements on a timely basis to permit the
Company to make all such reimbursement payments prior to the end of said period,
and (iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

9



--------------------------------------------------------------------------------

8.13 Attorneys Fees. Should any litigation or arbitration occur between the
parties relating to this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs in connection with such
litigation, including reasonable attorneys’ fees incurred after a judgment has
been rendered by a court of competent jurisdiction, provided that such recovery
of fees and costs shall not exceed $150,000 regardless of whether actual fees
and costs exceed such amount and shall be due and payable no later than sixty
(60) days following the date such judgment is entered. Any judgment shall
include an attorneys’ fees clause that shall entitle the judgment creditor to
recover attorneys’ fees incurred to enforce a judgment on this Agreement, which
attorneys’ fees shall be an element of post-judgment costs.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the date first set forth above.

 

EXECUTIVE /s/ Deepak Chopra Deepak Chopra OSI SYSTEMS, INC. By:   /s/ Victor Sze
Name:   Victor Sze Its:   Executive Vice President

 

10